United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3237
                                   ___________

John C. Melton,                          *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
v.                                       *   District Court for the
                                         *   Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,          *
Social Security Administration,          *
                                         *
             Appellee.                   *

                                   ___________

                             Submitted: March 11, 1999

                                  Filed: June 18, 1999
                                   ___________

Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE,1 District Judge.
                               ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      John Melton applied for disability insurance benefits and supplemental security
income due to his allegedly disabling leg and back pain, hypertension, high blood
pressure, and occasional loss of the use of his left arm. His application was denied


      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
both initially and on reconsideration by the Social Security Administration. After a
hearing, an administrative law judge (ALJ) discounted Mr. Melton's subjective
complaints of pain, and ruled that Mr. Melton was not disabled within the meaning of
the Social Security Act because he retained the residual functional capacity to perform
his past relevant work. See 20 C.F.R. § 404.1520(e). The Appeals Council denied
Mr. Melton's request for review, after which he filed for judicial relief. A magistrate
judge2 affirmed the administrative decision. Mr. Melton appeals and we affirm.

                                          I.
       Mr. Melton first contends that the ALJ improperly discounted his subjective
complaints of pain. We must affirm the decision below if the ALJ's findings are
supported by substantial evidence, which is "less than a preponderance, but enough that
a reasonable mind might accept it as adequate to support a decision." Cox v. Apfel,
160 F.3d 1203, 1206-07 (8th Cir. 1998). In making this determination, we must take
into account whatever detracts from the ALJ's decision, rather than simply searching
the record for substantial supporting evidence. Id. at 1207.

       An ALJ may not discount subjective complaints of pain merely because they are
not fully supported by the medical evidence. See Chamberlain v. Shalala, 47 F.3d
1489, 1494 (8th Cir. 1995). Instead, such allegations may be discounted only if they
are inconsistent with the evidence in the record as a whole. See Jones v. Callahan, 122
F.3d 1148, 1151 (8th Cir. 1997). In addition to the medical evidence, an ALJ is
required to assess an applicant's subjective complaints in light of his or her past work
record and in light of observations by third parties and by treating and examining
physicians relating to the claimant's daily activities; to the duration, frequency and
intensity of pain; to any precipitating or aggravating factors; to the dosage,


      2
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, sitting by consent of the parties. See 28 U.S.C.
§ 636(c)(1); see also Fed. R. Civ. P. 73(a).

                                          -2-
effectiveness, and side effects of any medication; and to any functional restrictions.
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).

      Mr. Melton maintains that the ALJ failed to analyze the evidence in light of these
considerations, and instead discounted Mr. Melton's subjective complaints only
because they were not completely substantiated by the medical evidence. Having
reviewed the ALJ's opinion, however, it is clear to us that the ALJ analyzed the
evidence in light of all but one of these considerations. The ALJ did fail to consider
Mr. Melton's past work record, but this is only one of many considerations upon which
the ALJ could have based his decision to discount Mr. Melton's subjective complaints.
The inconsistencies upon which the ALJ relied in making this decision were sufficient
to meet the burden of substantial evidence.

       First, Mr. Melton's subjective complaints were not, in fact, substantiated by the
medical evidence. An orthopedic examination revealed normal ranges of motion in his
shoulders, wrists, and knees. His medical history, moreover, contained no significant
history of pain, only mild problems with hypertension, and no medical evidence of
organ damage or dizzy spells caused by hypertension. Mr. Melton's testimony is
further undermined by the lack of consistent treatment for his back pain and
hypertension, see Walker v. Shalala, 993 F.2d 630, 631-32 (8th Cir. 1993), and the
lack of significant restrictions placed on his activities by his doctors, see Smith v.
Shalala, 987 F.2d 1371, 1374 (8th Cir. 1993).

        In addition to the medical evidence, the ALJ considered Mr. Melton's daily
activities. Most importantly, the ALJ noted that although Mr. Melton's alleged onset
date for disability was 1990, he continued to work part-time until 1994. In addition,
the ALJ pointed out that Mr. Melton testified that he did his own grocery shopping, and
responded to a questionnaire that his ability to care for his personal needs, cook, pay
bills, and drive was not affected by his impairment. Mr. Melton contends that the


                                          -3-
questionnaire was misleading, and that he checked the space on the form only because
he did not perform those tasks before he became impaired.

       We are not certain that Mr. Melton offered this explanation of his response to
the ALJ. Even if he did, the relevant form does not ask whether an applicant was
actually performing fewer of these tasks, it asks whether his or her ability to perform
them was affected. The inference that the ALJ drew from Mr. Melton's response was
therefore not an unreasonable one, and it provided evidence that undermined
Mr. Melton's subjective complaints. In other words, even if Mr. Melton made this
argument at the administrative hearing, the ALJ was not obligated to accept his
explanation for why he completed the form as he did.

       The ALJ also considered, correctly we believe, the fact that Mr. Melton's
prescription medicine was somewhat successful in controlling his hypertension and high
blood pressure. After changing Mr. Melton's medication and dosage several times,
Mr. Melton's doctor finally reported that, although he would like Mr. Melton's blood
pressure to come down some more, it had been stabilized by the medication without
causing Mr. Melton any side effects.

       We believe that these facts amount to substantial evidence in support of the
ALJ's decision to discount Mr. Melton's subjective complaints of pain. We therefore
reject Mr. Melton's arguments in this respect.

                                            II.
       Mr. Melton maintains further that the ALJ erred in deciding that Mr. Melton
retained the residual functional capacity to perform his past relevant work. We believe
that this finding is also supported by substantial evidence.

      First, although the alleged onset date of Mr. Melton's disability was 1990, he
continued to drive a tractor part-time well into 1994. Although he reported working

                                          -4-
only an average of two days a week, and stated that he had a lenient employer who
knew his limitations, Mr. Melton often worked ten-hour days on the tractor over a
period of more than three years, frequently lifting fifty pounds or more and lifting as
much as one hundred pounds.

        Tractor driving is characterized as medium or heavy work, see Dictionary of
Occupational Titles (DOT) § 929.683-014, § 409.683-010 (4th ed. rev. 1991), and
work that involves lifting the weights mentioned is classified as heavy work, see 20
C.F.R. § 404.1567(d). Mr. Melton's past relevant work as an oil pumper is classified
as light work, see DOT § 914.382-010, § 914.382-022, and his past relevant work as
a truck driver is classified as medium work, see DOT § 904.383-010. Mr. Melton
therefore performed part-time work equal to or above the level of his past relevant
work for more than three years after the alleged onset date of his disability. We believe
that these facts alone satisfy the standard of substantial evidence, even in light of
evidence in the record tending to establish Mr. Melton's limitations with respect to
lifting, standing or sitting for long periods, and performing other job-related tasks.

      There is also evidence in the record that Mr. Melton continued to search for
work after 1994. He testified at the hearing that he had been searching for a job, but
had not been successful because "at 59 [years old], nobody wants to hire you anyway."
Mr. Melton's job search undermines his claim that he was unable to work, as the
magistrate judge pointed out.

      We believe that this evidence, when combined with the evidence concerning
Mr. Melton's medical history and daily activities that was discussed in relation to his
subjective complaints, is more than sufficient to provide substantial evidence for the
ALJ's holding.

                                         III.
      For the reasons stated, we affirm the decision below.

                                          -5-
A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -6-